UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4900


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAFAN ANTONIO RILEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:12-cr-00251-JFA-1)


Submitted:   November 24, 2014              Decided:   December 2, 2014


Before NIEMEYER   and   KING,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Wells Dickson, Jr., WELLS DICKSON, P.A., Kingstree, South
Carolina, for Appellant. William Kenneth Witherspoon, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hafan   Antonio     Riley    appeals     his   conviction        and   the

240-month sentence imposed by the district court after he pled

guilty to conspiracy to distribute and possess with intent to

distribute 500 grams or more of cocaine and 280 grams or more of

cocaine base, in violation of 21 U.S.C. § 846 (2012).                          Riley’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S.   738   (1967),     stating    that      he    has   found    no    meritorious

grounds for appeal but questioning the denial of Riley’s motion

to suppress, the adequacy of the plea hearing, the validity of

the prior convictions used to determine the statutory sentencing

range,   and    reasonableness       of       Riley’s     sentence.           Although

informed of his right to do so, Riley has not filed a pro se

supplemental    brief.      We    affirm      the   judgment      of    the   district

court.

             We decline to consider Riley’s challenge to the denial

of his motion to suppress because Riley waived this issue by

pleading guilty.       See United States v. Bowles, 602 F.3d 581, 582

(4th Cir. 2010).        Next, having reviewed the transcript of the

plea colloquy, we conclude that the district court substantially

complied with the requirements of Fed. R. Crim. P. 11, and that

the court’s failure to inform Riley of his right to counsel at

every stage of the proceedings and the possibility of departing

from the Guidelines range did not affect Riley’s substantial

                                          2
rights.      See United States v. Massenburg, 564 F.3d 337, 343 (4th

Cir. 2009) (providing standard).              With regard to the validity of

the prior conviction, we conclude that the information proffered

by   the     Government   adequately      supported       the   statutory      range

applied by the district court.                See 21 U.S.C. §§ 841(b)(1)(A),

851 (2012).        Finally, our review leaves us with no doubt that

there   is    no   substantive    or    procedural      error   in    the   district

court’s      imposition   of   the     statutory   minimum      sentence     of    240

months’ imprisonment.          See Gall v. United States, 552 U.S. 38,

51 (2007).

              In accordance with Anders, we have reviewed the entire

record for any meritorious grounds for appeal and have found

none.      Accordingly, we affirm the district court’s judgment and

deny    Riley’s     motion     requesting      copies     of    the    grand      jury

materials in this case.          This court requires that counsel inform

Riley, in writing, of his right to petition the Supreme Court of

the United States for further review.               If Riley requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on Riley.                     We dispense with oral

argument because the facts and legal contentions are adequately




                                          3
presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  4